Electronically Filed
                                                         Supreme Court
                                                         SCPW-18-0000406
                                                         21-MAY-2018
                                                         01:43 PM

                          SCPW-18-0000406

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    GALINA OGEONE, Petitioner,
                                 vs.

THE HONORABLE JEFFREY P. CRABTREE, Judge of the Circuit Court of
     the First Circuit, State of Hawai#i, Respondent Judge,

                                 and

                  DENTIST LESLIE AU, Respondent.


                       ORIGINAL PROCEEDING
             (CIV. NOS. 16-1-1347-7 and 16-1-1348-7)

          ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Galina Ogeone’s

petition for writ of mandamus, filed on May 14, 2018, the

documents attached thereto and submitted in support thereof, and

the record, it appears that petitioner fails to demonstrate that

she is entitled to the requested extraordinary writ.      See Kema v.

Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a

writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right

to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action; where a court

has discretion to act, mandamus will not lie to interfere with or
control the exercise of that discretion, even when the judge has

acted erroneously, unless the judge has exceeded his or her

jurisdiction, has committed a flagrant and manifest abuse of

discretion, or has refused to act on a subject properly before

the court under circumstances in which he or she has a legal duty

to act).   Accordingly,

           IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

           DATED: Honolulu, Hawai#i, May 21, 2018.
                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2